     Case 3:18-cr-03071-WQH Document 204 Filed 03/04/21 PageID.1137 Page 1 of 1




1      Michael L. Lipman (SBN 66605)
2      Karen Lehmann Alexander (SBN 265926)
       DUANE MORRIS LLP
3      750 B Street, Suite 2900
4      San Diego, CA 92101-4681
       E-mail: mllipman@duanemorris.com
5               klalexander@duanemorris.com
6      Attorneys for Defendant, Oliver Lindsay
7
8                             IN THE UNITED STATES DISTRICT COURT
9                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                     Case No. 18-CR-3071 WQH (MDD)
11
                        Plaintiff,                  UNOPPOSED MOTION TO CONTINUE
12
               v.                                   SENTENCING
13
14 GANNON GIGUIERE (1), and                         Judge: Hon. William Q. Hayes
   OLIVER LINDSAY (2),                              Magistrate Judge: Hon. Mitchell D. Dembin
15
            Defendants.
16
17               The Parties are in agreement that an additional continuance of the sentencing
18     date will best serve the interests of justice. Accordingly, Defendant Oliver Lindsay,
19     through his counsel, respectfully requests that the Court continue his sentencing from
20     March 22, 2021 to May 24, 2021. The government concurs in and does not oppose
21     this request.
22     Dated: March 4, 2021                              DUANE MORRIS LLP
23
                                                      By: /s/ Karen Lehmann Alexander
24                                                        Michael L. Lipman
                                                          Karen Lehmann Alexander
25                                                        Attorneys for Defendant Oliver Lindsay
26
27
28
       DM1\11839014.1
                                     UNOPPOSED MOTION TO CONTINUE SENTENCING
                                        CASE NO. 18-CR-3071 WQH (MDD)
